In the Supreme Court of Georgia


                                            Decided: November 2, 2015


          S15A1741. LEWIS v. CHATHAM COUNTY BOARD OF
                       COMMISSIONERS et al.


      MELTON, Justice.

      Following the trial court’s denial of his request for declaratory judgment

and petition for mandamus, Harris Lewis, a Chatham County Probate Court

judge appeals, contending that Chatham County violated his right to equal

protection under the Georgia Constitution1 by paying longevity increases to

Chatham County magistrate judges that Lewis did not also receive. Because

magistrate judges and probate court judges are not similarly situated classes, we

affirm.

      In summary form, the record shows that, under a local law enacted in

2007, Chatham County set the salaries of both the judges of the Probate Court

and the judges of the Magistrate Court as

      1
       Ga. Const. of 1983, Art. 1, Section 1, Par. II. “[T]he Georgia clause is
generally ‘coextensive’ with and ‘substantially equivalent’ to the federal equal
protection clause, and . . . we apply them as one.” (Citations omitted.)
Democratic Party of Georgia, Inc. v. Perdue, 288 Ga. 720, 728 (2) (707 SE2d
67) (2011).
      equal to the sum of eighty-percent 80% of the annual salary of a
      judge of Superior Court as paid by the state plus eighty-percent
      80% of the annual amount of any supplement by the governing
      authority of Chatham County to a judge of the Superior Court,
      excluding any longevity pay to a judge of the Superior Court
      pursuant to [State law]. 2

Until 2013, neither magistrate judges nor probate judges in Chatham County

received longevity pay increases.3 That year, Chatham County, pursuant to

advice from the County Attorney’s office, extended longevity pay supplements

to magistrate judges but not probate judges. Because he believes that he is

entitled to the same pay increase, Lewis filed the present action based on equal

protection grounds.4

      In order to maintain an equal protection challenge, however, the

challenger must first show that he or she is similarly situated to members of a

      2
          OCGA § 15-9-63 establishes a statewide minimum pay for probate
judges; however, that statute also provides that the salary of probate judges may
be set by local act. If the salary set by local act exceeds the salary set under State
statute, as it did here, the local act controls.
      3
        OCGA § 15-9-65 provides certain longevity pay increases to probate
judges; however, these increases are not applicable to judges who receive a
salary under local law which exceeds the statewide minimum of OCGA § 15-9-
63.
      4
       In new local legislation, effective May 12, 2015, all inferior court judges
in Chatham County, including probate judges, receive longevity pay based on
a uniform method of calculation.
                                          2
class who are treated differently than he or she is treated. See Mason v. Home

Depot U.S.A., Inc., 283 Ga. 271 (1) (658 SE2d 603) (2008). In this case, then,

Lewis must prove that probate judges are similarly situated to magistrate judges

for compensation purposes. They are not. As an initial matter, Article VI,

Section III, Paragraph I of the Georgia Constitution of 1983 creates magistrate

judges and probate judges as separate classes with separate jurisdictions. In

addition, Title 15 of the Georgia Code sets forth separate provisions for

magistrate courts and probate courts regarding jurisdiction, duties, and

qualifications, among other things. Furthermore, it is undisputed that the cases

and daily functions of magistrate judges and probate judges are different and

distinct. As a result, Lewis’s contention that magistrate and probate judges are

similarly situated for purposes of equal protection is simply untenable, and, from

the outset, it is clear that the trial court properly denied both his request for a

declaratory judgment and his petition for mandamus. Lewis’s heavy reliance on

“class of one” equal protection cases does not alter this result. See, e.g., Village

of Willowbrook v. Olech, 528 U.S. 562 (120 SCt 1073, 145 LE2d 1060) (2000).

Whether it regards a class of one or a class of thousands, an equal protection

challenge without similarly situated classes must fail.

      Judgment affirmed. All the Justices concur.

                                         3